Case 5:18-cv-01052 Document 1 Filed 10/08/18 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

SYLIS PROPERTY MANAGEMENT, LLC
VS. CIVIL ACTION NO. 18-1052

CERTAIN UNDERWRITERS AT LLOYD’S,
LONDON AND THOMAS J. BROWNFIELD

NOTICE OF REMOVAL

COME NOW, Defendants, Certain Underwriters at Lloyd’s, London subscribing
severally to Policy No. Bl230APO2958A15 (the “Policy”), each for themselves alone and no
other, severally not jointly, based on their own respective percentage of interest, by and through
counsel (“Underwriters”) and Thomas J. Brownfield (“Brownfield”), without waiving any
affirmative defenses or objections herein, including, but not limited to, those defenses available
under Federal Rules of Civil Procedure Rule 8 and l2 and Without waiving Defendants’ right to
seek dismissal and compel arbitration of this dispute pursuant to the arbitration clause contained
in the subject insurance policy, which requires disputes between the parties to be submitted to
arbitration, hereby removes this cause (bearing Cause Number 20l7Cll6549) from the 150th
Judicial District Court of BeXar County, Texas to the United States District Court for the
Western District of TeXas and would show as follows:

l. Removal. Removal iS supported by federal question under 28 U.S.C. §§ 1441
and 1446. Defendants assert that there is a valid arbitration clause that falls under the Convention
on the Recognition and Enforcement of Foreign Arbitral Awards, (also known as the
“Convention”), and, thus, this Court has original jurisdiction pursuant to 9 U.S.C. §§ 202, 203
and 205. ln removing this cause, Defendants specifically preserve and do not waive any

affirmative defenses whatsoever, including but not limited to any Rule l2 affirmative defenses

PD.24521919. l

 

Case 5:18-cv-01052 Document 1 Filed 10/08/18 Page 2 of 7

Defendants also specifically preserve and give notice of their right to seek dismissal and to
compel arbitration of this dispute, and Defendants will be filing a dispositive motion seeking that
relief subsequent to the removal of this cause.

The Policy sued upon provides for arbitration as follows:

12. Arbitration
lf the Assured and Underwriters fail to agree in whole or in part
regarding any aspect of this Policy, each party shall, within ten
(lO) days after the demand in writing by either party, appoint a
competent and disinterested arbitrator and the two chosen shall
before commencing the arbitration select a competent and
disinterested umpire. The arbitrators together shall determine Such
matters in which the Assured and the Underwriters shall so fail to
agree and shall make an award thereon, and if they fail to agree,
they will submit their differences to the umpire and the award in
writing of an two, duly verified, shall determine the same.
The Parties to such arbitration shall pay the arbitrators respectively
appointed by them and bear equally the expenses of the arbitration
and the charges of the umpire.

Underwriters, through their counsel, invoked their right to arbitrate the matters in dispute
via letter dated September lO, 2018. Regardless of whether any demand for arbitration has been
made, the fact that suit has been filed for claims related to the Policy and/or losses allegedly
covered under the Policy warrants removal under the Convention.

2. The State Court Action. The state court action which is removed to this Court is
styled: Sylz's P)'operly Mcmagement, LLC v. Certal`n Underwrl`fers at Lloyd ’s London and Thomas
J. Brownjield, ln the 150th Judicial District Court of Bexar County, TeXas, Cause No.
20l7Cl16549. This matter arises out of Defendants’ alleged failure to comply with their common
law and statutory obligations arising fi'om their insurance contract with Plaintiff. A copy of the

state court file will be filed with the court in the time provided under the F ederal Rules and is

otherwise attached hereto as Exhibit C.

PD.245219l9. l

 

Case 5:18-cv-01052 Document 1 Filed 10/08/18 Page 3 of 7

3. Propriety of Removal. This action is properly removed under 28 U.S.C. Section
l44l to the Western District of TeXas, as the district embracing the 15 Othe Judicial District Court
of Bexar County, Texas in which the state court action was pending.

The Convention is an international treaty that guarantees citizens of signatory countries
the right to enforce agreements to arbitrate disputes. As the Supreme Court has explained, “[t]he
goal of the convention, and the principal purpose underlying American adoption and
implementation of it, was to encourage the recognition and enforcement of commercial
arbitration agreements and international contracts and to unify the standard by which the
agreements to arbitrate are observed and arbitral awards are enforced in the signatory countries.”
Scherk v. Alberfo-Culver Co., 4l7 U.S. 506, 520 n. 15 (l974). Over one hundred counties have
signed the Convention, including the United States and the United Kingdom of Great Britain and
Northern lreland. ln l970, Congress enacted Chapter 2 of the Federal Arbitration Act, 9 U.S.C.
§§ 201-208, (“the “Convention Act”) “to establish procedures for our courts to implement the
Convention.” l\/[cDel'moft ]m"l, 1116. v. Lloyd’s Umz'erwrz`ters ofLona.’on, 944 F.2d ll99, 1208
(5th Cir. l99l).

The Convention Act is part of the Arbitration Act, 9 U.S.C. § l et seq. Chapter l of Title
9 is the Federal Arbitration Act (“FAA”). Chapter 2 of Title 9 is the Convention Act. Section
208 of the Convention Act incorporates the FAA into Convention Act to the extent the FAA is
not inconsistent with the Convention Act or the Convention. See 9 U.S.C. § 208.

This cause is properly removed based on federal question, the FAA and the referenced
provisions of the Convention Act, including but not limited to Section 202, which provides:

An arbitration agreement or arbitral award arising out of a legal
relationship, whether contractual or not, which is considered as

commercial, including a transaction, contract, or agreement
described in section 2 of this title, falls under the Convention. An

PD.2452l9l9.l

 

Case 5:18-cv-01052 Document 1 Filed 10/08/18 Page 4 of 7

agreement or award arising out of such a relationship which is
entirely between citizens of the United States shall be deemed not
to fall under the Convention unless that relationship involves
property located abroad, envisages performance or enforcement
abroad, or has some other reasonable relation with one or more
foreign states. For the purpose of this section a corporation is a
citizen of the United States if it is incorporated or has its principal
place of business in the United States.

Article ll of the Convention further clarifies which arbitration agreements are subject to
the Convention. Article ll states, in pertinent part, as follows:

l. Each Contracting State shall recognize an agreement in
writing under which the parties undertake to submit to
arbitration all or any differences which have arisen or
which may arise between them in respect of a defined legal
relationship, whether contractual or not, concerning a
subject matter capable of settlement by arbitration

2. The term “agreement in writing” shall include an arbitral
clause in a contract or an arbitration agreement, signed by
the parties or contained in an exchange of letters or
telegrams.

The Fifth Circuit has recognized that any dispute under an insurance policy containing an
arbitration clause with an international party is subject to arbitration under the Convention. For
example, in Acosm v. Master Maintenance & Const., Inc., 452 F.3d 373 (5th Cir. 2006), the Fifth
Circuit ruled that plaintiffs’ claims for exposure to mustard gas “related to” the dispute that was
subject to arbitration under the liability insurance policy plaintiffs sued upon via the Louisiana
Direct Action Statute, making removal under the Convention proper. See also Sphere Drake lns.
PLC v. Marine Towing, Inc., 16 F.3d 666, 669 (5th Cir. 1994).

Here, Underwriters severally subscribe to the Policy issued to Plaintiff. Under
Underwr'iters at Lloya”s, London v. Ostl`ng~Schwl`nn, 613 F.3d 1079 (l lth Cir. 2010), the

Eleventh Circuit explained that Lloyd’s itself “is not an insurance company, but rather a British

organization that provides infrastructure for the international insurance market.” ld. at 1083. lt is

PD.24521919.1

 

Case 5:18-cv-01052 Document 1 Filed 10/08/18 Page 5 of 7

thus not Lloyd’s but rather individual underwriters operating within the Lloyd’s infrastructure
that underwrite policies. See Id. These underwriters are known as “Names” or “members,” and
they can be individual persons or business entities of varying nationalities. Id. As underwriters,
they assume the risk of insurance loss, and they often share the risk for any given policy
severally by working together in a “syndicate.” Id. lt has been further stated that syndicates are
merely administrative entities; they are not incorporated, and they do not assume any risk on the
policies they underwrite. Ia’. Rather, “the constituent Names assume individual percentages of
underwriting risk” and “it is the individual Names, not the syndicate, who are directly liable in
the event of loss, as if each Name had a contract with the insured,” Ia’. at 1084. The syndicates
instead provide administrative convenience, and they “are generally organized by Managing
Agents, which may or may not be corporations.” Id. at 1083.

ln this case, a portion of the Policy is subscribed to by Syndicate 1969, which is not a
citizen or resident of Texas or any other state within the United States. Cyrene Capital Limited
(“CCL”) is a corporate member and capital provider for Syndicate 1969 and is a subsidiary of
Cyrene lnvestments Limited, which is organized and maintains its principal place of business in
the United Kingdom, a participating country to the Convention. As such, the mere presence of
Syndicate 1969 in the litigation warrants removal. Furthermore, as to the portion of the risk
assumed by other Underwriters under the Policy, certain of these parties too must be considered
citizens of countries other than the United States. As such, there can be no question that the
dispute involves parties that are citizens of countries other than the United States. The entirety of
the dispute filed by Plaintiff against all defendants "relates to” the Policy, which includes the

mandatory enforcement of the arbitration provision.

PD.24521919.1

 

Case 5:18-cv-01052 Document 1 Filed 10/08/18 Page 6 of 7

The remaining components required for application of the Convention are likewise
satisfied. See Sea’co, lnc. v. Pefroleos Mexz`canos Mexican Nat’l Oil Co., 767 Fo.2d 1140 (5th
Cir. 1985); Beiser v. Weyler, 284 F.3d 665 (5th Cir. 2002).

Additionally, the dispute involves a commercial dispute under a Written agreement that
includes a valid arbitration agreement ln addition to the arbitration clause, the Policy provides
that Texas law shall apply and that Underwriters shall be subject to the jurisdiction of the court,
as necessary to enforce the arbitration provisions contained in the Policy. Under Texas law,
arbitration provisions contained in insurance agreements have been upheld, particularly when the
FAA is triggered See Ranchers and Farmers Mut. Ins. C0. v. Stahlecker, No. 09-10~00286-CV,
2010 WL 4354020, at *4-5 (Tex. App.-Beaumont Nov. 4, 2010, no pet.). Thus, there is no
basis upon Which to argue state law prohibits application of the Convention Act.1

As such, the elements necessary for removal under the New York Convention have been
satisfied

4. Timeliness. Section 205 of the New York Convention expressly states that the
case may be removed on this basis “at any time before trial.” 9 U.S.C. § 205; see e.g. Acme Brick
Co. v. Agrupacion Exportaa’ora de Maquinaria Ceramz'ca, 855 F. Supp. 163, 166 (N.D. Tex.
1994). As such, removal is timely.

5. Consent to Removal by All Defendants. This cause has been removed by all
defendants, through undersigned counsel.

6. Notice to ()thers. ln accordance with 28 U.S.C. Section 1446(d), Defendants
will promptly give notice to all parties in writing, and shall file a copy of the notice of removal

with the Clerk of the state court.

 

l See’ Safety Nat’/ Cas. Corp. v. Certain Under\'vriters at _L/oya”s Lona'on, 587 F.3d 714, 718 (Sth Cir. 2009)
§holtdrng that the McCarran-Ferguson Act reverse-preemptlon rule applies only to federal statutes and not to
rea res .

PD.24521919.1

 

 

Case 5:18-cv-01052 Document 1‘ Filed 10/08/18 Page 7 of 7

7. Pursuant to 28 U.S.C. § 1446(a), a copy of the state court docket sheet and all
process, pleadings, and orders are attached hereto as Exhibits B and C.
WHEREFORE, Defendants remove this action to the United States District Court for
the Western District of Texas, San Antonio Division.
Respectfully submitted this 8th day of October, 2018.
Respectfully submitted,

PHELPS DUNBAR LLP

BY: /s/Paz`ge C. Jones

 

Paige C. Jones

Texas Bar No. 24054609
paige.jones@phelps.com
115 Grand Avenue, Ste. 222
Southlake, Texas 76092
Telephone: (817) 488-3134
Telecopier: (817) 488-3214

ATTORNEYS FOR DEFENDANTS

CERTIFICATE OF SERVICE

 

l certify that a copy of the foregoing instrument has been served on the following counsel
of record pursuant to the Federal Rules of Civil Procedure:

Robert W. Loree

Loree & Lipscomb

777 East Sonterra Blvd., Suite 320
San Antonio, Texas 7825 8

/s/ Paige C. Jones

 

 

 

Paige C. Jones

PD.24521919.1

